Citation Nr: 0123480	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bipolar disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
headaches.  

3.  Entitlement to a compensable rating for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1983, and from February 1984 to June 1993.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating actions of the Roanoke, Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  On April 
27, 2001, a Travel Board hearing was held before the 
undersigned Member of the Board.


REMAND

As a preliminary matter, it is noteworthy that the issue of 
entitlement to an increased rating for a left ankle disorder 
stems from a June 1993 claim of entitlement to service 
connection for a left foot or ankle disorder that was denied 
in a July 1994 rating decision.  When that matter was on 
appeal before the Board in June 1998, it was remanded to the 
RO for further development and readjudication.  Following 
completion of the requested development, in August 1999, the 
RO granted service connection for a left ankle disorder and 
assigned a noncompensable rating effective from the date of 
claim.  A notice of disagreement with that rating was filed 
in September 1999.  Following the issuance of a statement of 
the case, the veteran perfected an appeal as to that issue by 
virtue of a September 1999 substantive appeal wherein he 
indicated he was appealing all issues, supplemented by his 
testimony at an April 2001 hearing.  The appeal being from 
the initial rating assigned upon the award of service 
connection, consistent with the facts found, the rating may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The issues of entitlement to increased ratings for a bipolar 
disorder and for headaches do not stem from initial ratings 
assigned with the award of service connection.  Consequently, 
"staged" ratings are not for application as to these 
disabilities.  Id.  

While this appeal was pending there was a significant change 
in the applicable law.  On November 9, 2000, the president 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  The provisions of the VCAA have been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001). Implementing regulations were published in August 
2001, including provisions regarding VA's duty to assist a 
claimant in development to substantiate a claim.    66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In pertinent part, the law and regulations require VA to 
obtain VA treatment records and to arrange for a VA 
examination and/or opinion, as indicated.  At his April 2001 
Board hearing, the veteran reported ongoing treatment at the 
VA Medical Center for each of the disorders at issue.  The 
most recent treatment records in the claims file are dated in 
August 1997.  It is clear therefore that all pertinent VA 
treatment records have not been associated with the claims 
file.  It is also noteworthy that the ratings presently 
assigned are based on 1999 VA examinations, and consequently 
are not contemporaneous.  In light of the ongoing treatment, 
it is quite likely that the disability picture associated 
with the disorders at issue has not remained static.  Hence, 
more current examinations are indicated.  And, if any 
development efforts are unsuccessful, the RO must notify the 
veteran of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the VA Medical Center(s) where 
he has received treatment for his bipolar 
disorder, headaches, and/or left ankle 
disorder, and obtain copies of all 
treatment records of the veteran from 
August 1997 to the present from the 
facilities identified.

2.  The RO should also ask the veteran 
whether he has received any private 
treatment for his bipolar disorder, 
headaches, and/or left ankle disorder and, 
if so, to identify the treatment 
providers.  The RO should obtained all 
pertinent records from the identified 
sources. 

3.  The RO should then arrange for the 
veteran to undergo appropriate VA 
examinations to determine the severity of his 
bipolar disorder, headaches, and left ankle 
disorder.  Each examiner should review the 
claims file in connection with the 
examination.  All necessary tests should be 
done.  The medical rationale for each opinion 
should be provided, citing the objective 
medical findings leading to the conclusion.  

a.  With respect to the veteran's bipolar 
disorder, the examining psychiatrist must 
discuss the effect, if any, of the veteran's 
bipolar disorder on his social and industrial 
adaptability.  The examiner must report 
findings in the context of the veteran's work 
history, assign a Global Assessment of 
Functioning (GAF) score for the bipolar 
disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), and explain the 
significance of the score assigned.  If it is 
not possible to assign a GAF score on the 
basis of the bipolar disorder alone, the 
examiner should so state.  

b.  With respect to the left ankle, the 
examiner should report any limitation of 
ankle motion, and also indicate whether there 
is likely to be additional limitation of 
function attributable to pain on use or 
during flare-ups (and the extent of such 
additional limitation of function).  

c.  Regarding headaches, the examining 
neurologist should obtain a detailed clinical 
history and list current complaints.  The 
examiner must indicate whether or not the 
veteran exhibits migraine and, if so, 
describe the frequency and severity of the 
migraine. 

4.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development is completed in full 
and that any further notice and 
development required by the VCAA is 
accomplished. 

5.  The RP should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




